Case 2:18-cv-08330-JMV-JBC Document 14 Filed 02/11/19 Page 1 of 1 PageID: 383

                          UNITED STATES DISTRICT COURT
                         FOR THE District of New Jersey [LIVE]
                     U.S. District Court for the District of New Jersey

  PEDRO ROBERTS
                                         Plaintiff,
  v.                                                  Case No.: 2:18−cv−08330−JMV−JBC
                                                      Judge John Michael Vazquez
  TRIBECA AUTOMOTIVE, INC., et
  al.
                                         Defendant.



  Clerk, Superior Court of New Jersey
  Essex County Veterans Courthouse
  50 West Market Street
  Newark, NJ 07102
  State No: ESX−L−5298−16


  Dear Clerk of Court:
    Enclosed please find a certified copy of the Order remanding the above entitled
  matter to your Court.




                                               Very truly yours,
                                               William T. Walsh, Clerk
                                               By Deputy Clerk, sms



 encl.
 cc: All Counsel
